DETAILED ACTION
This action corrects errors in the action mailed 19 March 2021, which was in response to the amendment filed 29 December 2020. The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Claims 1–20 are pending. Claims 1, 9, and 18 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, see remarks, filed 29 December 2020, with respect to the rejection(s) of claim(s) 1–20 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rzeszotarski et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–5, 8–13, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Berajawala et al. (U.S. Pub. No. 2016/0147399 A1) [hereinafter Berajawala] in view of Welinder et al. (U.S. Pub. No. 2013/0346409 A1) [hereinafter Welinder ‘409] and Rzeszotarski et al. (“Instrumenting the Crowd: Using Implicit Behavioral Measures to Predict Task Performance”) [hereinafter Rzeszotarski]. Welinder ‘409 incorporates .
Regarding independent claim 1, Berajawala teaches [i]n a digital medium environment for evaluating and training electronic document annotation models, a method of generating accurate ground-truth digital annotations for digital documents comprising:	identifying digital annotations generated by client devices of a plurality of annotators for an electronic document; A plurality of client devices annotate a document (Berajawala, ¶ 38).	determining annotation performance data for the plurality of annotators […]; The level of agreement between each annotator and correct annotations is produced (Berajawala, ¶ 45).	generating a final set of digital annotations for the electronic document […]; and A correct set of annotations is agreed upon and stored with the document (Berajawala, ¶ 47).	providing the final set of digital annotations as ground truth data associated with the electronic document for utilization in at least one of: testing an annotation model or training the annotation model to automatically generate document annotations. The document is stored as a training document (Berajawala, ¶ 47). Correct annotations can be used for training natural language processors (Berajawala, ¶ 71).
Berajawala teaches determining a correct set of annotations based on inter-rater agreement, but does not appear to expressly teach doing so by filtering based on annotator performance versus a threshold. However, in an analogous art, Welinder ‘409 teaches:	[determining annotation performance data for the plurality of annotators] based on annotator interactions corresponding to the electronic document via the client devices of the plurality of annotators, […]; Annotator performance can be scored based on attributes such as the time taken [time spent on the document]; the scoring can be used to group or rank annotators (Welinder ‘409, ¶¶ 32–33).	filtering the digital annotations based on a comparison between the annotation performance data of the plurality of annotators in relation to the same electronic document and one or more threshold performance metrics Annotators are grouped (filtered) by their performance metadata reaching a threshold (Welinder ‘409, ¶ 51). Annotators may be characterized by competence or error rate, and annotations weighted [filtered] based on the competence of the annotators, in order to determine the most likely ground truth (Welinder ‘164, ¶¶ 67, 76, 82). The competence may be compared to a threshold value to determine whether to request annotations from a particular annotator (Welinder ‘164, ¶ 49) [it would have been obvious to apply this to the annotations after the fact, e.g. by giving low-competence annotator’s annotations a 0 weight]. The annotator performance is determined based on multiple annotators annotating the same source data (Welinder ‘409, ¶ 50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Welinder ‘409 with those of Berajawala. One would have been motivated to do so in order to determine the best annotators for particular annotation tasks (Welinder ‘409, ¶ 47).
Berajawala/Welinder ‘409 teaches annotator interactions, but does not expressly teach scrolling actions. However, Rzeszotarski teaches:	the annotator interactions comprising a scrolling action on the electronic document that indicates a percentage of an explored portion of the electronic document and a percentage of an unexplored portion of the electronic document Scrolling events are recorded for each 200 pixels scrolled during a crowdsourced task (Rzeszotarski, p. 15); the total amount scrolled may be used to predict worker [annotator] performance (Rzeszotarski, p. 17 and 19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of with those of Berajawala and Welinder ‘409. One would have been motivated to do so in order to detect the quality of submissions [annotations] (Rzeszotarski, p. 13, abstract).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	identifying a plurality of annotator document topic preferences for the plurality of annotators based on user interactions on the client devices of the plurality of annotators; and The particular type of source data an annotator is skilled in annotating is ranked (Welinder ‘409, ¶ 33).	providing the electronic document to the client devices of the plurality of annotators based on the plurality of annotator document topic preferences. Annotators can be targeted for annotation tasks based on the rankings (Welinder ‘409, ¶ 33).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	the annotation performance data comprises time periods spent by the plurality of annotators in generating the digital annotations; and The rankings can include the time taken for annotations (Welinder ‘409, ¶ 33). The time periods between annotator actions is logged (Rzeszotarski, p. 14–15).	the one or more threshold performance metrics comprises a threshold review time. The performance metadata is compared to a threshold (Welinder ‘409, ¶ 51). The performance metadata can include the time it took to perform annotation tasks (Welinder ‘409, ¶ 49); annotation tasks can include reviewing existing annotations (Welinder ‘409, ¶ 40). Annotators can be evaluated based on the time taken between actions (Rzeszotarski, p. 15).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	providing one or more annotation questions to the client devices of the plurality of annotators; and The annotation tasks may be questions (Berajawala, ¶ 72).	determining the annotation performance data for the plurality of annotators via the client devices based on annotator responses to the one or more annotation questions. Answers are ranked by correctness (Berajawala, ¶ 72).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Berajawala/Welinder ‘409 further teaches:	determining the annotation performance data for the plurality of annotators via the client devices by identifying a number of correct annotator responses from the annotator responses; and Annotators are ranked by their performance for annotation tasks, or user ratings (Welinder 	generating the final set of digital annotations by filtering the digital annotations based on the number of correct annotator responses of the plurality of annotators. Annotations are chosen based on the determined correctness (Berajawala, ¶ 71).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	wherein the annotator interactions comprise the scrolling action on the electronic document, a time spent on the electronic document, and a cursor movement on the electronic document. The annotator actions may include scrolling events, mouse movement [cursor movement], and task time [time spent on the electronic document] (Rzeszotarski, p. 16, Table 1).
Regarding independent claim 9, Berajawala teaches [a] system comprising:	at least one processor; and	at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:	identify a plurality of digital annotations, the plurality of digital annotations comprising one or more digital annotations generated for an electronic document via a client device of an annotator; A plurality of client devices annotate a document (Berajawala, ¶ 38).	provide one or more annotation questions to the client device of the annotator; and The annotation tasks may be questions (Berajawala, ¶ 72).	determine annotation performance data based on […] annotator responses to the one or more annotation questions; The level of agreement between each annotator and correct annotations is produced (Berajawala, ¶ 45). Answers are ranked by correctness (Berajawala, ¶ 72)	generate a final set of digital annotations for the document […]; and A correct set of annotations is agreed upon and stored with the document (Berajawala, ¶ 47).	provide a final set of digital annotations as ground truth data associated with the document for utilization in at least one of: testing an annotation model or training a machine learning model to generate annotations for input electronic documents. The document is stored as a training document (Berajawala, ¶ 47). Correct annotations can be used for training natural language processors (Berajawala, ¶ 71).
Berajawala teaches determining a correct set of annotations based on inter-rater agreement, but does not appear to expressly teach doing so by filtering based on annotator performance versus a threshold. However, in an analogous art, Welinder ‘409 teaches:	[determine annotation performance data based on] annotator interactions corresponding to the electronic document via the client device […]; Annotator performance can be scored based on attributes such as the time taken [time spent on the document]; the scoring can be used to group or rank annotators (Welinder ‘409, ¶¶ 32–33).	filtering the one or more digital annotations based on a comparison between the annotation performance data and one or more threshold performance metrics Annotators are grouped (filtered) by their performance metadata reaching a threshold (Welinder ‘409, ¶ 51). Annotators may be characterized by competence or error rate, and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Welinder ‘409 with those of Berajawala. One would have been motivated to do so in order to determine the best annotators for particular annotation tasks (Welinder ‘409, ¶ 47).
Berajawala/Welinder ‘409 teaches annotator interactions, but does not expressly teach scrolling actions. However, Rzeszotarski teaches:	the annotator interactions comprising a scrolling action on the electronic document, that indicates a percentage of an explored portion of the electronic document and a percentage of an unexplored portion of the electronic document Scrolling events are recorded for each 200 pixels scrolled during a crowdsourced task (Rzeszotarski, p. 15); the total amount scrolled may be used to predict worker [annotator] performance (Rzeszotarski, p. 17 and 19).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Regarding dependent claim 10, the rejection of parent claim 9 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	determine annotator document topic preferences for the annotator based on user interactions by the annotator via the client device; and The particular type of source data an annotator is skilled in annotating is ranked (Welinder ‘409, ¶ 33).	provide the electronic document to the client device of the annotator for generating the one or more digital annotations based on the annotator document topic preferences. Annotators can be targeted for annotation tasks based on the rankings (Welinder ‘409, ¶ 33).
Regarding dependent claim 11, the rejection of parent claim 9 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	wherein the annotator interactions comprise a plurality of times spent on a plurality of portions of the electronic document. The time periods between annotator actions is logged (Rzeszotarski, p. 14–15). Annotators can be evaluated based on the time taken between actions (Rzeszotarski, p. 15).
Regarding dependent claim 12, the rejection of parent claim 9 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	wherein the annotator interactions comprise the scrolling action on the electronic document, a time spent on the electronic document, and a cursor movement on the electronic document. The annotator actions may 
Regarding dependent claim 13, the rejection of parent claim 9 is incorporated and Berajawala/Welinder ‘409 further teaches:	determine the annotation performance data by identifying a number of correct annotator responses from the annotator responses; and Annotators are ranked by their performance for annotation tasks, or user ratings (Welinder ‘409, ¶ 33). Annotations may be ranked based on a determined correctness (Berajawala, ¶ 71).	generate the final set of digital annotations by filtering the one or more digital annotations based on a comparison between the number of correct annotator responses and a threshold number of correct annotator responses. Annotations are chosen based on the determined correctness (Berajawala, ¶ 71).
Regarding independent claim 18, this claim recites limitations similar to those of claim 1, and is rejected for the same reasons. Berajawala further teaches a non-transitory computer-readable medium in ¶¶ 79–82.
Regarding dependent claim 20, the rejection of parent claim 18 is incorporated and Berajawala/Welinder ‘409/Rzeszotarski further teaches:	generate digital document annotations for an additional electronic document utilizing the trained annotation model, wherein the digital document annotations for the additional electronic document comprise highlights within the additional electronic document. The annotations may be highlighted text (Berajawala, ¶¶ 51–52). The training documents may be used to train an automated annotation system (Berajawala, ¶¶ 13, 25).
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Berajawala in view of Welinder ‘409 and Rzeszotarski, further in view of O’Keeffe (U.S. Pub. No. 2017/0154015 A1) [hereinafter O’Keeffe].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Berajawala teaches presenting questions to annotators, and using a GUI for other functions, but does not appear to expressly teach a particular user interface for displaying question and answer pairs (Berajawala, ¶ 71). However, in an analogous art, O’Keefe teaches:	providing a digital question-answer pair user interface to a first client device of a first annotator; A ground-truth collection interface having questions and answers (O’Keeffe, ¶ 32).	identifying, via the first client device, an annotator digital question and an annotator digital answer of the first annotator generated for the electronic document based on user interactions with the digital question-answer pair user interface; The interface collects the questions and answers (O’Keeffe, ¶ 32).	providing the annotator digital question of the first annotator to a second client device of a second annotator; and The question and answer fields are displayed to the user [annotator] (O’Keeffe, ¶ 42). The interface may be displayed to additional users (O’Keeffe, ¶ 35).	determining an annotator response of the second annotator to the annotator digital question of the first annotator. The second user can, e.g. validate or contradict answers of a first user (O’Keeffe, ¶ 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Berajawala/Welinder ‘409/O’Keeffe further teaches:	determining annotation performance data for the second annotator by comparing the annotator response of the second annotator to the annotator digital answer of the first annotator. The proposed answers may be compared to those submitted by another user (O’Keeffe, ¶ 25).
Regarding dependent claim 14, the rejection of parent claim 9 is incorporated. Berajawala teaches presenting questions to annotators, and using a GUI for other functions, but does not appear to expressly teach a particular user interface for displaying question and answer pairs (Berajawala, ¶ 71). However, in an analogous art, O’Keefe teaches:	provide a digital question-answer pair user interface to the client device of the annotator; A ground-truth collection interface having questions and answers (O’Keeffe, ¶ 32).	identify an annotator digital question and an annotator digital answer of the annotator for the electronic document based on user interactions with the digital question-answer pair user interface; The interface collects the questions and answers (O’Keeffe, ¶ 32).	provide the annotator digital question to a second client device of a second annotator; and The question and answer fields are displayed to the user [annotator] (O’Keeffe, ¶ 42). The interface may be displayed to 	determine the annotation performance data of the annotator based on user interactions from the second client device corresponding to the annotator digital question. The proposed answers may be compared to those submitted by another user in order to validate or contradict existing answers (O’Keeffe, ¶ 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of O’Keeffe with those of Berajawala and Welinder ‘409. One would have been motivated to do so as a matter of substituting a known equivalent (the specific UI of O’Keeffe with the unspecified UI of Berajawala) to achieve a predictable result (the annotation system of Berajawala, with the QA interface of O’Keeffe).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Berajawala/Welinder ‘409/O’Keeffe further teaches:	identify an annotator response of the second annotator to the annotator digital question via the second client device; and The second user can, e.g. validate or contradict answers of a first user (O’Keeffe, ¶ 35).	determine the annotation performance data for the annotator by comparing the annotator response of the second annotator to the annotator digital answer of the annotator. The proposed answers may be compared to those submitted by another user (O’Keeffe, ¶ 25).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Berajawala in view of Welinder ‘409 and Rzeszotarski, further in view of .
Regarding dependent claim 16, the rejection of parent claim 9 is incorporated. Berajawala and Welinder ‘409 teach ranking annotations, but do not appear to expressly teach displaying an annotation summary graph. However, in an analogous art, Christiansen teaches:	provide a digital annotations summary graph for display to an administrator client device, the digital annotation summary graph comprising: A graph summarizing annotations (Christiansen, FIG. 10).	a first axis corresponding to different portions of the electronic document; The y-axis displays parts of the document (Christiansen, FIG. 10).	a second axis corresponding to a plurality of annotators; and The x-axis displays the authors (Christiansen, FIG. 10).	indicators within the digital annotation summary graph reflecting annotations of the plurality of annotators for the different portions of the electronic document. The shaded intersections display what parts of the document each author annotated (Christiansen, FIG. 10, ¶ 99).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Christiansen with those of Berajawala and Welinder ‘409. One would have been motivated to do so in order to make it easier to view the annotations (Christiansen, ¶ 78).
Claims 17 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Berajawala in view of Welinder ‘409 and Rzeszotarski, .
Regarding dependent claim 17, the rejection of parent claim 9 is incorporated. Berajawala/Welinder ‘409/Rzeszotarski teaches training a NLP model (Berajawala, ¶ 71), but does not appear to expressly teach causing the system to test the model. However, in an analogous art, Cox teaches:	cause the system to test the annotation model by:	generating a plurality of model annotations for the electronic document utilizing the annotation model; and Multiple human annotators annotate training objects, which are stored on a server for training a machine learning model (Cox, ¶¶ 32–34).	comparing the plurality of model annotations with the final set of digital annotations. A classification module’s classifications [model annotations] are compared with those of human annotators [the final set of digital annotations] (Cox, ¶ 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cox with those of Berajawala and Welinder ‘409. One would have been motivated to do so in order to make the machine-generated annotations more closely mimic those of human annotators (Cox, ¶ 5).
Regarding dependent claim 19, the rejection of parent claim 18 is incorporated. Berajawala/Welinder ‘409/Rzeszotarski teaches training a NLP model (Berajawala, ¶ 71), but does not appear to expressly teach causing the system to test the model. However, in an analogous art, Cox 	train the annotation model to automatically generate the digital document annotations by:	providing the electronic document to a machine learning model to predict the digital document annotations; Multiple human annotators annotate training objects, which are stored on a server for training a machine learning model (Cox, ¶¶ 32–34).	comparing the predicted digital document annotations with the final set of digital annotations to generate a calculated loss; and A classification module’s classifications [model annotations] are compared with those of human annotators [the final set of digital annotations] and used as input for a loss function (Cox, ¶ 48).	training the machine learning model based on the calculated loss. The classification module is penalized based on the loss function, resulting in the model making predictions more consistent with human annotators [having been trained as to what classifications are incorrect according to the loss model] (Cox, ¶ 48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Cox with those of Berajawala and Welinder ‘409. One would have been motivated to do so in order to make the machine-generated annotations more closely mimic those of human annotators (Cox, ¶ 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176